Pee Curiam.
The judgment under review herein should be affirmed, for the reasons expressed in the opinion of the Supreme Court. IVe desire to say in passing that the Supreme Court’s decision is strengthened by the opinion of this court in Hackensack Water Co. v. Board of Public Utility Commissioners, *33496 N. J. L. 184, which was decided after the filing of the Supreme Court’s opinion, and was therefore not before the judges at the time of their decision.
For affirmance — The Chancellor, Chief Justice, Tren chard, Parker, Bergen, Minturn, Black, Katzen-BACH, ÜEPPENHEIMER, WILLIAMS, GARDNER, AcKERSON, JJ. 12.
For reversal — White, Van Buskirk, JJ. 2.